Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 13 depends on a canceled claim and is thus indefinite.  This claim should simply be changed to depend on claim 12.
In regard to claim 21, reading the claim as “the voltage source, the first current source, or the second current source are respectively arranged in separate housings” (noting that the claims states ‘and/or’ so that ‘or’ would be the broadest interpretation) does not make sense because it would be unclear how one of the voltage source, the first current source, or the second current source would be in separate housings, which would be the broadest interpretation.  It is recommended the ‘or’ path is deleted from the claim language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos (US Publication 2014/0028322 cited on IDS filed 21 July 2020).
In regard to claims 12, 22, and 23, Tzivanopoulos discloses a test apparatus/method for testing at least one switch device for a high-voltage battery of a vehicle (abstract, see paragraph 35 describing in the battery system of a vehicle, the switch under test being either switches 50 or 60 in figure 2 [all descriptions will be to figure 2 unless otherwise specified], paragraphs 44 and 45), comprising: 
a voltage source for generating an electrical test voltage between a positive high- voltage path and a negative high-voltage path of the at least one switch device (either the battery 21 or the capacitor 30 which can be charged would provide a voltage seen across the high and low voltage paths of the vehicle battery, paragraph 44); 
a first connecting device (wires connected all the elements of branch 151, 152, and 150 together) and a first source (voltage source 154) for feeding a first electrical test current into the positive high-voltage path (paragraph 46 – a voltage source will still feed a current as V=IR, so the voltage will also cause a current), wherein the first connecting device, the first current source and the positive high-voltage path together form a first circuit when testing the at least one switch device (elements 153, 154, and the positive rail encompassing switch 50, includes all elements of branch 152 which is a monitoring circuit 150 – see paragraph 46), and 
a second connecting device (wires connected all the elements of branch 161, 162, and 160 together) and a second source (second voltage source 164) for feeding a second electrical test current into the negative high-voltage path (paragraph 46 – a voltage source will still feed a current as V=IR, so the voltage will also cause a current), wherein the second connecting device, the second current source and the negative high-voltage path together form a second circuit when testing the at least one switch device (elements 163, 164, and the negative encompassing switch 60, includes all elements of branch 162 which is a monitoring circuit 160 – see paragraph 46).
Tzivanopoulos lacks specifically wherein the first and second sources are specifically current sources (they are described above as sources, but claimed as current sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Tzivanopolos to have current sources instead of voltage sources in the first and second connecting devices because these two types of sources are interchangeable to one of ordinary skill – which is known as source transformation (ohm’s law V= IR) noting that both would both provide a current and voltage across the circuit and would be the preference of the user.
In regard to claim 13, Tzivanopolos discloses a third connecting device (the wires the connect to the capacitor 30), wherein the voltage source (battery 21), the third connecting device (wires) and an insulating device (capacitor 30) of the switch device between the positive high-voltage path and the negative high-voltage path form a third circuit (switch device is the at least one of the two switches 50 and 60 at the positive and negative points of the circuit).
In regard to claim 14, Tzivanopolos discloses at least one isolating device for galvanically isolating the voltage source, the first current source and/or the second current source from an electrical supply network (switching/isolating device 153 or 163 on the two respective branches).
In regard to claim 15, Tzivanopolos as modified discloses a control device for independently activating the voltage source, the first current source and/or the second current source (while there is no control device shown, there is described control of switches 50, 60, 153, and 163 to be in an open or closed state in different situations, which their state would control the current/voltage that would be present on the lines in different situations and would read on activation of “a first current source” or “second current source” with respect to the test apparatus/system – see at least paragraphs 11-20, 46, 47, and 56-60).
In regard to claim 18, Tzivanopolos discloses wherein the first circuit and/or the second circuit has at least two branches for respective inputs and/or outputs of the switch device (each of the switches and branches 50 and 60 have inputs/outputs on the two sides of the switch).
In regard to claim 19, Tzivanopolos discloses wherein when testing at least two switch devices electrically connected in series, the respective positive high-voltage paths are part of the first circuit and the respective negative high-voltage paths are part of the second circuit (while switches 50 and 60 are ‘tested’, they are electrically connected in series through the capacitor, 30 and both high and low/negative paths are part of the circuit in figure 2 *** note it is recommended the ‘when’ clause is changed to language including “configured to” or some other active functional language clause).
In regard to claim 20, Tzivanopolos discloses wherein the voltage source, the first current source, the second current source are arranged in a common housing (while the disclosure of Tzivanopolos does not specifically state this – paragraph 44 [see also paragraph 3] describes the system as being part of a battery system in a vehicle – which is known to be inside of a hood as well as having covers inside of the vehicle).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos (US Publication 2014/0028322 cited on IDS filed 21 July 2020) in view of Kinsella (US Publication 10162008).
In regard to claims 16 and 17, Tzivanopoulos lacks specifically wherein the electrical test voltage generated by the voltage source is greater than 100/250 volts (claims 16 and 17 respectively), and a current intensity of the test current provided by the first current source and/or the second current source is greater than 100/200 amperes (noting that Tzivanopoulos lacks specifically disclosing a value of volts or amperes).
Kinsella discloses testing on motor branch circuit (abstract) which are commonly used in vehicles, wherein the AC voltage supplied to such circuit can be in the many hundreds of volts and many hundreds of amps (col 1 lines 28-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Tzivanopoulosas as modified to include being able to provide the very high test voltage in the 250+volts and 200+amps as taught by Kinsella in order to be able to properly test industry standard vehicle motors that produce these very high voltage/current values (paragraph 3).	
	

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos (US Publication 2014/0028322 cited on IDS filed 21 July 2020) in view of Weicker (US Publication 2018/0037134).
In regard to claim 21, Tzivanopoulos lacks specifically wherein the voltage source, the first current source and the second current source are respectively arranged in separate housings.
Weicker discloses a battery module having multiple enclosures (housings) for different modules of the battery system (abstract, paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Tzivanopoulosas as modified to include wherein the battery can have multiple modules in the enclosure as taught by Weicker which can include separating especially power sources to keep them at a distance from each other as well as protected from each other and the elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (may not all be ‘prior art’ but are pertinent).  Bilstein et al. (11346881) discloses a status check for a switch in an electric vehicle that includes multiple current sources and switches in the system.  Song (11169210) discloses diagnosing an electrode contactor of a battery pack, having many different configurations to test, which include positive and negative voltage potentials.  Sun et al. (US Publication 2019/0064280) discloses a battery management system with multiple sampling units for testing.  Edwards et al. (US Publication 2016/0178672) discloses a system and method for switch status detection, such that in detecting the status of the switch a current source is activated and drives a current toward the switch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896